Being of the opinion that the "tank wagon price" established by appellant, and which appellant used as a basis in adjusting its accounts with respondent, was not set up by appellant in good faith, but was arbitrarily fixed by it for the purpose of circumventing its contract with respondent and probably similar contracts with other persons, I dissent from the conclusion reached by the majority.
It seems to me that the "tank wagon price," which was arbitrarily fixed by appellant to suit its own ends, amounts to a "snare and a delusion," and evidences fundamental bad faith on the part of appellant in carrying out its contract with respondent. This phrase, as used by the parties to this action, should be held to mean the price at which appellant sold to its general customers gas from its tank wagon. I am convinced that, as construed by appellant, the words mean no such thing, but are the equivalent of a figure which appellant fixed high enough so that it could give to respondent and others similarly situated a paper discount, which it called rental, and at the same time give to other purchasers an equal discount or discounts under some other name. It does not appear that appellant ever sold, or expected to sell, a single gallon of gas at its "tank wagon price"; this price was wholly fictitious, set up to be disregarded.
The principle of stare decisis does not persuade me to concur in the foregoing opinion, as I believe that the facts in this case differ from those heretofore considered by this court in cases of a similar nature to a sufficient degree to render that rule of law inapplicable.
I accordingly dissent from the conclusion reached by the majority. *Page 611